Title: [Diary entry: 3 September 1784]
From: Washington, George
To: 

 3d. Having business to transact with my Tenants in Berkeley;  & others, who were directed to meet me at my Brother’s (Colo. Charles Washington’s), I left Doctr. Craik and the Baggage to follow slowly, and set out myself about Sun rise for that place—where after Breakfasting at Keys’s ferry  I arrived about 11 Oclock—distant abt. 17 Miles. Colo. Warner Washington, Mr. Wormeley, Genl. Morgan, Mr. Snickers  and many other Gentlemen came here to see me & one object of my journey being to obtain information of the nearest and best communication between the Eastern & Western Waters; & to facilitate as much as in me lay the Inland Navigation of the Potomack; I conversed a good deal with Genel. Morgan on this subject, who said, a plan was in contemplation to extend a road from Winchester to the Western Waters, to avoid if possible an interference with any other State but I could not discover that Either himself, or others, were able to point it out with precision. He seemed to have no doubt but that the Counties of Frederk., Berkeley & Hampshire would contribute freely towards the extension of the Navigation of Potomack; as well as towards opening a Road from East to West.